17 U.S. 84
4 L.Ed. 520
4 Wheat. 84
THE EXPERIMENT.
February 8, 1819

1
APPEAL from the Circuit Court of Massachusetts. This was a question of collusive capture.


2
The Attorney-General moved to invoke into this cause depositions taken, on further proof, in the case of The George, reported 1 Wheat. 408.


3
MARSHALL, Ch. J.


4
Original evidence and depositions taken on the standing interrogatories, may be invoked from one prize cause into another. But depositions taken as further proof in one cause, cannot be used in another.

Motion refused.(a)


(a)
 But in other respects, cases of collusive and joint captures form an exception to the general rules of evidence in prize causes. In cases of this nature, the usual simplicity of the prize proceedings is departed from, because the standing interrogatories are more peculiarly directed to the question of prize or no prize, as between the captor and captured, and are not adapted to the determination of questions of joint or collusive capture. It is, therefore, almost a matter of course, to permit the introduction of further proof in these cases. The George, 1 Wheat. 408. But this further proof must be of such a nature as is admissible by the general rules of prize evidence. Under what circumstances, these rules permit the invocation of papers and depositions, may be seen, 2 Wheat. Appendix, Note I., p. 23.